Citation Nr: 1822576	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  13-10 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for service-connected lumbar strain. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. E. Metzner, Associate Counsel





INTRODUCTION

The Veteran served on active duty from March 2005 to January 2009. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 Rating Decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

The Board observes that, in addition to the issue currently on appeal, the Veteran filed a March 2013 substantive appeal (VA Form 9) as to the evaluations for cholinergic urticaria and right ankle instability.  Significantly, however, the RO could not locate the Statements of the Case (SOCs) as to those issues and, therefore, reissued the SOCs in December 2017.  See January 2018 Deferred Rating.  The RO requested that the Veteran and/or representative submit a new substantive appeal to continue those issues on appeal.  Neither the Veteran nor her representative has responded and a substantive appeal has not been received; therefore, those issues are not before the Board.  


FINDING OF FACT

The Veteran's service-connected lumbar strain has been manifested by pain, but does not exhibit or more nearly approximately forward flexion to 60 degrees or less, or combined range of motion of the thoracolumbar spine no greater than 120 degrees, or muscle spasms or guarding severe enough to result in abnormal gait, or abnormal spinal contour.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for service-connected lumbar strain are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, Diagnostic Code 5237 (2017).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The requirements of the Veterans Claims Assistance Act have been met in this case.  See 38 U.S.C. §§ 5103, 5103A.  The required notice was provided to the Veteran via letter in November 2009.  The Veteran has not identified any defect in this notice or claimed any prejudice as a result.

VA has also fulfilled its duty to assist the Veteran in developing her claims.  The Veteran's service treatment records (STRs) and post-service VA medical records have been obtained and associated with the claims file.  She has also been afforded appropriate VA examinations.  The Veteran has not identified any other outstanding evidence that could be obtained to substantiate the claims; the Board is also unaware of any such evidence.  

Therefore, the Board finds that VA has satisfied its duties to notify and assist the Veteran in apprising her as to the evidence needed, and in obtaining evidence pertinent to the her claim.

Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40 (2017).  It is important that when evaluating disabilities of the musculoskeletal system, functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements must be considered.  See 38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Consideration must also be given to weakened movement, excess fatigability and incoordination.  38 C.F.R. § 4.45.

It is the intent of the schedule to recognize painful motion with joint or periarticular pathology as productive of disability.  It is also the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

The criteria for rating disabilities of the spine are set forth in a General Rating Formula for Diseases and Injuries of the Spine.  See 38 C.F.R. § 4.71a.  Under the General Rating Formula, a 10 percent rating is warranted where there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted for flexion of the thoracolumbar spine between 30 and 60 degrees, or combined range of motion of the thoracolumbar spine not greater than 120 degrees, or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  

The Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469   (1994).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit-of-the doubt in resolving each such issue shall be given to the veteran.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102.

Analysis

In a March 2010 rating decision, the AOJ granted service connection for lumbar strain and awarded a noncompensable rating, effective January 28, 2009.  Thereafter, in a September 2012 rating decision, the AOJ awarded an increased rating of 10 percent, effective January 28, 2009.  The Veteran asserts, however, that a higher initial rating for her lumbar strain is warranted.  Nevertheless, after a thorough review of the record and the legal criteria above, the Board finds that a higher initial rating is not warranted, as the evidence does not demonstrate symptomatology that would more closely approximate the criteria for the next higher 20 percent rating.  

In relevant part, in December 2009, the Veteran underwent a VA examination to assess her low back pain.  The Veteran reported constant low grade back pain with spasms on the left side.  She also reported that Motrin and a heating pad helped somewhat.  Upon evaluation, the VA examiner documented forward flexion limited to 85 degrees, with all other ranges normal.  Range of motion testing was performed on both active and passive ranges and against resistance.  There was no pain, fatigue, weakness, or incoordination with repetitive use testing.  The examiner also documented tenderness to palpation of the paraspinals on the left at approximately L3-4 level, with no spasms.  Motor function and sensation was normal.  The examiner did not render a diagnosis or opinion, pending x-ray findings.  The x-rays were completed in March 2010; they showed minimal convexity of the lower part of the lumbar spine on the left.  Intervertebral disc spaces were normal and no significant degenerative changes were noted.  The examiner diagnosed recurrent lumbar strain and indicated that the Veteran had a normal physical examination and normal x-ray of the lumbar spine.  The examiner rated her condition as "intermittent and minimal."

In July 2012, the Veteran underwent another VA examination to assess the current severity of her low back pain.  The Veteran reported that she had intermittent sharp shooting pains to the lumbar paraspinal muscles, usually associated with prolonged sitting or standing.  She also reported no flare-up episodes and treatment consisting of NSAIDS or heat.  The VA examiner diagnosed lumbar strain and documented decreased forward flexion to 80 degrees, with painful motion limited to 80 degrees.  All other ranges were normal.  Upon repetitive use testing, the Veteran had no additional range of motion loss.  She also showed no guarding or spasm and no decreased strength, reflex, or sensation. 

The Veteran's lumbar strain was most recently evaluated in December 2017.  The Veteran reported pain in the lower and middle back and flare-ups of increased pain when sitting for any length of time.  She also reported that she could not sit or stand for any length of time.  Upon evaluation, the VA examiner documented all normal ranges of motion.  These ranges included active and passive ranges of motion and non-weight bearing.  The examiner indicated that pain was noted on examination for all ranges, but did not result in or cause functional loss.  There was objective evidence of mild tenderness on palpation of the posterior back.  Upon repetitive use testing, there was no additional loss of function or range of motion.  There was no radiculopathy, guarding, or muscle spasm and muscle strength, reflexes, and sensation were all normal.  The VA examiner indicated that pain, weakness, fatigability, and incoordination did not significantly limit functional ability with repeated use over a period of time or during flare-ups.  The VA examiner indicated further that the examination was medically consistent with the Veteran's statements describing functional loss with repetitive use over time and during flare-ups, and found that the Veteran's lumbar strain impacted her ability to work, in that, she could not sit or stand for any length of time.  

VA treatment records document complaints of low back pain and tenderness.  However, physical evaluations demonstrated normal muscle strength and sensation and normal range of motion testing.  See June 2010, July 2013, and February 2015 VA Treatment records. 

In light of the probative evidence above, the Board finds that an initial rating higher than 10 percent is not warranted for the Veteran's service-connected lumbar strain.  In pertinent part, the evidence does not otherwise demonstrate flexion of the thoracolumbar spine 60 degrees or less, or combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  

The Board acknowledges that at the most recent December 2017 VA examination, the examiner concluded that the Veteran's lumbar strain impacted her ability to work in that she could sit or stand for any length of time.  This, however, appears to be a direct recitation of the Veteran's statements describing functional loss and the Board is not bound to accept a doctor's opinion based exclusively on claimant's recitations.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Notably, although the Veteran stated she could not sit or stand for any length of time and had increased pain on flare-ups, objective testing showed her range of motion was normal and pain, while noted during the examination, did not result in or cause any functional loss.  Strength, reflex, and sensation testing also revealed no limitations whatsoever, and even repetitive testing did not result in additional loss of function or range of motion.  Such findings are consistent with those demonstrated during earlier VA examinations conducted in December 2009, which found that the Veteran's condition was "intermittent and minimal," and in July 2012, which noted that the Veteran's condition was treated with NSAIDs and heat only.  
In reaching these conclusions the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the claim, the doctrine is not for application.  Accordingly, the Veteran's claim for an increased initial rating must be denied.


ORDER

An initial rating in excess of 10 percent for service connected lumbar strain is denied.




____________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


